Citation Nr: 0834195	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  99-16 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for nerve damage.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel





INTRODUCTION

The veteran had active military service from April 1966 to 
April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in September 2003.  Transcript of the 
hearing is of record.

This case was remanded by the Board in March 2004 for 
additional development, following a determination that the 
appeal from the November 1997 rating decision was timely.  
The case was again remanded by the Board in February 2006 for 
additional development.


FINDING OF FACT

The veteran does not have nerve damage that is related to his 
military service.


CONCLUSION OF LAW

The veteran does not have nerve damage that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that at the time of the veteran's initial 
claim in 1997, the VCAA had not yet been enacted.  Following 
the Board's remand in March 2004, the veteran was apprised of 
VA's duties to both notify and assist in correspondence dated 
in March 2004 and February 2006.  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  Additionally, while the notification did 
not include the criteria for assigning disability ratings or 
for award of an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), because the veteran's 
claim of service connection will be denied, these questions 
are not now before the Board.  Consequently, a remand is not 
necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  The agency of original 
jurisdiction (AOJ) also provided a statement of the case 
(SOC) and four supplemental statements of the case (SSOC) 
reporting the results of its reviews of the issues on appeal 
and the text of the relevant portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA records, and secured 
medical opinion evidence in furtherance of his claim.  VA has 
no duty to inform or assist that was unmet.

The veteran contends that he has nerve damage as a result of 
his military service.  The veteran's SMRs show that he was 
treated for anxiety.  The veteran contends that the tension 
he experienced while in service caused his nerves to become 
taught and very rigid.  The veteran contends that his anxiety 
in service is related to his nerve damage.  The veteran 
contends that his nerve damage causes pain, shakes, and leg 
jerks.  The veteran also contends that he is unable to 
control the nerves in his arms and hands.

Of record are numerous VA medical records showing treatment 
mostly for his service-connected post-traumatic stress 
disorder (PTSD).  Many of them document the veteran's 
complained-of symptoms of nerve damage.  The record also 
contains lay statements from the veteran's friends 
documenting his symptoms of shaking, having a left elbow 
lesion, lumps and bumps on his arms, and uncontrollable leg 
jerking.  A VA medical record dated in June 1996 documents 
that the veteran was concerned about nerves and his 
biological nervous system.  Another VA medical record dated 
in March 1997 indicates that the veteran reported having 
nerve damage that began in 1974.

The veteran was afforded a VA examination in June 1997.  The 
veteran reported that while in service, he began experiencing 
problems that he described as lumps in his muscle with neck 
tightness and "freezing up."  He reported that he saw a 
psychiatrist in Vietnam who placed him on Valium.  The 
veteran also reported having trouble with his nerves over the 
years.  He reported shaking with any stimulation, oral as 
well as touch.  Most recently, the veteran reported chest 
pain and shakiness.  In addition, the veteran noted that some 
nights he would be lying in bed and his legs would kick and 
jerk.  He reported that he periodically had to get up and 
walk to stop the kicking and jerking.  He reported that he 
could not focus on his legs and stop the kicking or jerking 
for more than a second or two.  He did not describe it as a 
pressure to move his legs, nor as a paresthesia that drove 
his legs to move.  The examiner noted that the veteran had a 
diagnosis of schizoid type psychosis and was taking 
medications 

On examination, the veteran was cooperative and loquacious.  
He did not appear to respond to internal stimuli.  His mental 
status was awake and alert, and his speech and language were 
appropriate.  His cranial nerves II through XII were intact.  
His fundus examination was normal and he had no visual field 
cut.  Motor examination showed 5/5 strength in all four 
extremities.  His rapid fine movements were intact.  He had 
neither tremor nor drift in his outstretched upper 
extremities.  His sensation was intact to light touch, 
vibration, position, and double-simultaneous stimulation.  
His Romberg was negative.  Coordination tests were intact 
with heel-to-shin and finger-nose-finger testing.  Deep 
tendon reflexes showed a sharp augmentation jerk, but his 
reflexes were 2+ and symmetrical throughout upper and lower 
extremities.  His toes went down.  Gait was intact to heel, 
toe, and tandem walk.  His gait, in general, showed normal 
base and normal arm swing and turn.  There were one-and-a-
half inches of chest expansion.

The veteran was diagnosed with schizoid type psychosis.  
There was no evidence of iatrogenic dystonia or other 
peripheral nerve damage.  In explaining his diagnosis, the 
examiner noted that there was no evidence of peripheral 
neurologic impairment to the limits of gross physical 
examination.  The examiner noted that he suggested to the 
veteran that he should check back with neurology 
periodically, particularly if he noted a change in his 
physical functioning.  There was well described iatrogenic 
dystonia secondary to psychoactive medications, but at that 
juncture, the examiner saw no evidence of that.  Nor did the 
examiner see evidence of peripheral nerve dysfunction.

A VA medical record dated in June 1998 shows that the veteran 
felt that his nervous system was damaged.  The veteran's 
psychologist told him that the complained-of symptoms he 
attributed to his nervous system were more likely due to his 
PTSD, rather than to nerve damage.

A VA medical record dated in September 1998 indicates that 
the veteran reported having problems with his nerves.  The 
veteran reported his problems to be shaking and jerking.

A VA medical record dated in November 1998 shows that the 
veteran saw himself as suffering "nerve damage" in a 
physiological way from the constant PTSD stress on his 
nerves.

A VA medical record dated in July 1999 indicates that the 
veteran complained of chest pains, with radiation to his neck 
and jaw.  The veteran also complained that his right arm was 
numb, and he obsessed about a skin lesion on his left arm 
that by physical examination was non-existent.

A VA medical record dated in September 1999 reveals that the 
veteran complained of intermittent chest pain and tightness 
in his back and neck.  He had a red rash near his left elbow 
and some pain in his left arm.  The veteran was convinced 
that his problem was secondary to his nerves.

A VA neurology consultation dated in November 1999 shows that 
the veteran reported that slight stress caused his body to 
shake and his left arm to go numb.  The veteran also reported 
a pins and needles sensation in his left arm, and that it 
ached.  No numbness in his fingers was reported.  The veteran 
reported that increases in stress caused him to shake all 
over.  On examination, the veteran's motor strength was 5/5.  
There were no sensory changes, but the veteran reported a 
sensory increase.  His reflexes were 2+.  The veteran was 
diagnosed with possible left arm ulnar neuropathy.

A VA medical record dated in December 1999 reveals that on 
neurological examination, the veteran's motor and sensory 
examinations were grossly intact.  Coordination was adequate.  
Biceps and triceps reflexes were normal and symmetrical.  
Patellar and Achilles reflexes were diminished.  Romberg and 
Babinski were negative.  Cranial nerves II-XII were grossly 
intact.  The veteran's gait/station was within normal limits.  
There was no tremor.

A dermatology consultation also dated in December 1999 
indicates that the veteran complained of a painful lesion on 
his left elbow.  On examination, there were no skin lesions 
on his left elbow.  His ulnar nerve/medial epicondyle was 
extremely tender to palpation.  No strength/sensory deficits 
were noted.  He was diagnosed with ulnar neuropathic pain.  A 
neurology consultation was ordered.    

A VA medical record dated in February 2000 reveals that the 
veteran had tenderness of the left ulnar epicondyle.  The 
adductors/abductors of his left fingers were intact and he 
could make a full fist with his left hand.  The veteran 
complained of pain in his left elbow that went down the front 
part of his forearm and down to the second and third fingers.  
He also reported constant pain in his fingers.  The veteran 
was diagnosed with left ulnar neuropathic pain, with no 
history of an injury or cause.  

A neurology consultation report, also dated in February 2000, 
shows that the veteran said his elbow was not bothering him, 
but he believed that he had some kind of brain damage.  The 
veteran reported that his brain damage was manifested by him 
getting nervous and shaking.  The veteran was anxious.  His 
cranial nerves II-XII were intact.  His motor strength was 
5/5 throughout and there was no drift.  His sensation was 
intact and no deficits were noted.  He had pain on palpation 
of the elbow, on the ulnar groove.  The veteran was diagnosed 
with possible ulnar neuropathy, but his main issues appeared 
to be psychological.  

A VA psychology assessment note dated in March 2000 indicates 
that the veteran's complaints of pain were not likely to be a 
result of anxiety.  It was noted that the veteran's somatic 
and emotional problems interact.  

A VA medical record dated in April 2000 reveals that the 
veteran had pain in his left index and middle fingers.  There 
was no swelling, redness, heat, or trauma.  He also had a 
peculiar swelling near his left elbow.  His strength and 
dexterity were okay.  His cutaneous sensation was okay.  It 
was noted that when the veteran had chest pain, he got some 
type of rash on his left elbow, and there was no explanation 
for that.

A VA medical record dated in November 2000 shows that the 
veteran's motor and sensory exams were grossly intact.  His 
coordination was adequate.  Biceps and triceps reflexes were 
normal and symmetrical.  Patellar and Achilles reflexes were 
diminished.  Romberg and Babinski were negative.  Cranial 
nerves II-XII were grossly intact.  His gait/station was 
within normal limits.  There was no tremor.

The veteran was afforded another VA examination in November 
2001.  The veteran reported that he had a problem with 
"nerves" since Vietnam.  He complained of pain in his left 
elbow, which he stated began during the November 1999 
neurology examination.  He denied any prior problem with his 
left elbow.  He reported that the pain started after the 
triceps jerk was tested.  He stated that the pain radiated 
down through fingers two through five and that his thumb was 
not affected.  The veteran complained that his right elbow 
was painful over the past nine to ten months.  He stated that 
he felt his right arm was weak.  The veteran also reported a 
problem with shaking, which he felt was getting worse.  

The veteran reported taking medication which he said helped 
the pain.  He claimed pain on both sides of his arms, and 
pain on the right side of the elbow with radiation to the 
radial side of the arm, and that it involved the entire hand 
with paresthesia.  The right side pain was lateral side of 
the elbow without radiation to the forearm or hand.  He also 
complained of some neck pain with radiation to the right side 
of the head, and to the jaw on the right side.  

Te veteran was reported to be left-handed.  On examination, 
there was no atrophy of the muscles in the hand or forearm.  
There was severe pain on palpation of the ulnar groove on the 
left.  There was minimal pain on the ulnar groove on the 
right, but there was severe pain on palpation of the right 
lateral epicondyle.  Sensation was altered on the left 
posteriorly, proximal to the elbow to the radial side of the 
forearm distally.  It did not involve the hand, and the 
fingers were intact for light touch.  On the right, sensation 
was altered along the radius to the wrist.  It did not 
involve the hand or fingers.  It was noted that the veteran's 
arms were shaking on occasion.  He was able to do a finger-
nose test normally, without any tremor.  Rapid alternating 
movements of the hands were symmetric bilaterally, although 
he would frequently change the rhythm, but he did that 
bilaterally.  His grasp was 4-5/5 on the left, and 1-2/5 on 
the right; the amount of effort on the right was 
questionable.  Left wrist was 5/5 and right wrist was 3-4/5.  
Biceps and triceps were 5/5 bilaterally.

The veteran was diagnosed with left ulnar neuropathy, right 
lateral epicondylitis, and possibly right mild ulnar 
neuropathy.  The examiner opined that the veteran's 
conditions would not be considered related to his anxiety 
treatment while in service.

A neurology consultation dated in July 2002 shows that the 
veteran complained of a long history of intermittent 
shakes/tremors in different parts of his body since 1967.  He 
reported that the symptoms were unchanged and that they were 
helped by smoking cigars.  The veteran reported that after a 
triceps reflex testing in his left arm during a neurology 
consultation about one-and-a-half years ago, his lower left 
arm was paralyzed for six months.  He reported that he never 
had trouble with his left arm before then.  The veteran 
reported that he continued to have uncomfortable numbness 
radiating down from the triceps tendon area, not the ulnar 
groove, to the fourth and fifth digits of his hand.  He 
reported that the medication he took helped the pain.  He 
also reported having localized stabbing pain in his right 
elbow consistent with tennis elbow.  

On examination, he was oriented to person, time, and place.  
His speech was clear and his language was fluent with altered 
content.  Motor and sensory were considered okay and 
symmetric.  His auditory acuity was intact to finger rub 
bilaterally.  His tongue was midline, and his palate elevated 
symmetrically.  His sternocleidomastoids were 5/5 
bilaterally.  His motor skills were 5/5 proximally and 
distally in his upper and lower extremities.  He had good 
rapid finger movements and no drift.  He had normal tone, and 
there was no atrophy of arms or hands.  There were no 
abnormal movements or fasciculations.  Sensory was intact to 
light touch without extinction, and he had negative Romberg.  
He performed the finger to nose test without dysmetria.  His 
gait was normal with good tandem.  Right biceps reflexes were 
2/5.  No left biceps reflexes were given.  Right 
brachioradialis reflexes were 2/5.  No left brachioradialis 
reflexes were given.  Finger flexors reflexes were 2/5 
bilaterally.  Knee jerks reflexes were 2/5 bilaterally.  
Ankle jerks reflexes were 2/5 bilaterally.  

The veteran was diagnosed with probable psychogenic pain of 
the left arm.  Ulnar nerve lesion could not be ruled out, but 
the evidence pointed against that because of the veteran's 
non-anatomic distribution of numbness, his normal strength, 
and absence of atrophy.  No further neurology follow-up was 
deemed appropriate at that time.

At the hearing in February 2003, the veteran testified that 
his symptoms included tremors, shakes, pain, numbness in his 
arm and fingers, loss of grip, a bump on his left elbow, 
slowing of movement, and an impaired memory.  The veteran 
indicated that his claim of nerve damage was more directed at 
the central nervous system, as opposed to any particular 
nerve.

A VA medical opinion was obtained in March 2005.  The 
examiner reviewed volumes of the veteran's medical 
information.  The examiner noted that the veteran may or may 
not have been exposed to Agent Orange.  He also noted that 
the veteran developed tremulousness that, either the veteran 
or someone else, thought might be nerve damage.  The examiner 
noted that the veteran's medical records did not begin to 
show neurological problems until at least 2001 when a 
neurologic examination suggested that the veteran had left 
ulnar neuropathy, although the findings and signs did not 
seem to be exact in that regard.  Other medical records 
showed that the veteran had peripheral neuropathy; however, 
there was no physical examination associated with that 
diagnosis or a suggestion as to the etiology.  The examiner 
noted that the veteran was placed on medication, which was 
often a pain reducer, but not clearly for nerve problems, or 
at least not necessarily limited to nerve disorders.  The 
examiner opined that, assuming the veteran had left ulnar 
neuropathy, it was unlikely to be related to exposure to 
Agent Orange or any other herbicide or definable disease or 
injury that the veteran had in service.  The examiner 
explained that if there had been exposure to a toxic or 
metabolic agent, such an agent would have affected nerves 
diffusely rather than locally, and there was no clear 
evidence that the veteran had a definable injury related to 
one exposed nerve at the elbow.

A VA medical record dated in January 2006 reveals that the 
veteran used the term "nerves" interchangeably to describe 
anxiety and nerve damage in his left arm.  The veteran 
indicated that he wanted service connection for his nerves, 
because he believed that he could not seek treatment at the 
VA if he developed a nerve-related illness such as 
Parkinson's.

In March 2006, an addendum to the March 2005 opinion was 
issued.  The examiner clarified that it was not likely (not 
probable) that the veteran had an ulnar neuropathy from Agent 
Orange.

A VA neurology consultation dated in June 2006 indicates that 
the veteran reported shaking in his arms and legs since 1973 
that progressed over the years.  He reported that, when 
driving, he had episodes of chest and back pain that left him 
speechless, and would cause him to pull the car over.  He 
reported that those episodes would be relieved with time and 
relaxation.  The veteran also reported "occult" episodes, 
affecting the left arm at lateral elbow area, where pressure 
would build up and create a raised circular lump, inflamed, 
itched, and then when the pressure would subside, the lump 
would be reduced to a point.  The episodes were reported to 
last for four to six hours.  The veteran reported that he had 
shaking in his left hand that would occur suddenly with 
action, was inconsistent, and would resolve in 10 minutes.  
The veteran also reported that his legs would shake/jerk with 
fatigue or when in bed and that he had pain behind his knee.  
He also reported occasional body jerks that would wake him up 
from sleep. 

On examination, the veteran had a startle reflex, even as the 
process was being explained to him.  He was alert and 
oriented to person, time, and place.  His cranial nerves 
showed no facial droop, no dysartheria/dysphagia, and no 
uvula or tongue deviation.  His motor strength was 5/5 in all 
extremities.  A postural tremor of the left arm was noted.  
His sensation was decreased on his right lateral leg side.  
The veteran's reflexes on his upper extremities were 2/4, 
even after light left elbow tap for reflexes.  His reflexes 
on his lower extremities were 2/4.  His plantar responses 
were Babinski plantar flexors.  His finger-to-nose and heel-
to-shin tests were within normal limits.  His gait was non-
ataxia on tandem.  His Romberg and Lhermitte's Sign were 
negative.  

The veteran was diagnosed with essential tremor of bilateral 
upper extremities, left greater than right, and asymmetric 
sensory peripheral neuropathy of the left extremities versus 
right peroneal neuropathy.  Additionally, it was noted that 
the veteran's PTSD had a significant impact on his tremors 
and peripheral nerve disease interpretation and other 
neurological symptoms.

The veteran underwent testing in October 2006 for his nerve 
damage.  The veteran complained of bilateral leg pain, right 
greater than left to the mid-shin area.  Examination revealed 
motor strength of 5/5 of dorsiflexors/inverters/extensor 
hallucis longus, 4/5 of everters, and 2/4 of deep tendon 
reflexes.  A nerve conduction velocity (NCV) test was 
conducted on the veteran's bilateral peroneal and tibial 
motor nerves with right F-wave tendencies, and bilateral 
superficial peroneal and sural sensory nerve.  An 
electromyography (EMG) was done on the right tibialis 
anterior, right gastrocnemius, right extensor hallicus 
longus, and the right peroneus longus.  The tests indicated 
chronic right axonal peroneal motor neuropathy, predominantly 
superficial peroneal nerve.  

VA examinations were later scheduled to obtain additional 
evidence pertinent to this claim.  The veteran failed to 
report for the examinations scheduled in December 2006 and 
March 2008.  In March 2008, he wrote a letter in which he 
stated his intent not to appear for an examination.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  A chronic disease, such as 
organic diseases of the nervous system, may be presumed to 
have been incurred in or aggravated by active military 
service if manifested to a compensable degree within a year 
of separation from qualifying service.  38 C.F.R. § § 3.307, 
3.309.  Certain diseases associated with exposure to 
herbicide agents may be presumed to have been incurred in 
service even if there is no evidence of the disease in 
service, provided the requirements of 38 C.F.R. § 3.307(a)(6) 
are met.  38 C.F.R. § 3.309(e) (2007).  

The term "herbicide agent" means a chemical in an 
herbicide, including Agent Orange, used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents include chloracne or other 
acneform disease consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  

In general, for service connection to be granted for one of 
these diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which the veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed to an herbicide 
agent during such service unless there is affirmative 
evidence to the contrary.  Id.  Further, Note 2 under 38 
C.F.R. § 3.309(e) states that, for the purposes of that 
section, "the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset."  (Emphasis 
in the original.)

Here, the veteran has not been diagnosed with any organic 
diseases of the nervous system.  Consequently, the one-year 
presumption does not aid him in the prosecution of this 
appeal.  

The veteran does have several diagnoses of peripheral 
neuropathy.  However, a VA examiner opined that the veteran's 
neuropathy was not related to herbicide exposure.  
Additionally, the medical records do not indicate that any 
neuropathy was acute and subacute.  The veteran's neuropathy 
did not appear within weeks or months of exposure to an 
herbicide agent and did not resolve within two years of 
onset.  Therefore, it is not presumptively related to 
herbicide exposure.  There is no evidence linking any 
neurologic disability to his military service.  There has 
been some suggestion that the symptoms about which he has 
complained are traceable to his service-connected psychiatric 
disability, but they appear as manifestations of that 
disability and have not been ascribed to an underlying 
neurologic problem, such as any damage to any nerve.  The 
veteran has been at times diagnosed with ulnar neuropathy, 
but this problem has not been attributed to military service.  
Consequently, absent a link between any neurologic disease 
and military service or service-connected disability, an 
award of service connection is not warranted.  (It should be 
noted that the agency of original jurisdiction has tried to 
assist the veteran by obtaining examinations in December 2006 
and March 2008, but the veteran has not appeared for the 
examinations.  He has provided no good cause for not 
appearing, which means that VA must now consider his claim 
based on the evidence of record.  38 C.F.R. § 3.655 (2007).  
The Board has done that and, as noted above, has found the 
absence of a medical nexus to military service or to service-
connected disability persuasive.)  

The Board acknowledges the veteran's belief that his current 
disability is related to his military service.  However, 
there is no evidence of record showing that the veteran has 
the specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
etiology of his disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2007).  
Consequently, the veteran's own assertions as to the etiology 
of his disability has no probative value. 

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  


ORDER


Entitlement to service connection for nerve damage is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


